        Case 2:17-cv-02582-KJN Document 34 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELYSE MARIE MYERS,                                No. 2:17-cv-02582-KJN

12                       Plaintiff,                     ORDER

13           v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17          Presently pending before the court is plaintiff’s counsel’s motion for attorneys’ fees,

18   brought pursuant to 42 U.S.C. § 406(b). (ECF No. 31.) On September 11, 2020, this court

19   ordered the Commissioner to file a response or statement of non-opposition and for plaintiff’s

20   counsel to attest that plaintiff was served with a copy of the motion for attorneys’ fees and this

21   court’s order. (ECF No. 32.) While the Commissioner filed a statement of non-opposition (ECF

22   No. 33), plaintiff’s counsel has not filed the ordered material. This court’s previous order

23   instructed counsel to serve plaintiff with the pending motion and this court’s order within five

24   days of its issuance, i.e., September 16, 2020, at which point the court would deem the matter

25   submitted on October 5, 2020. Counsel’s failure to file the required documents prevents this

26   court from ruling on the present motion. See Atkins v. Astrue, 2012 WL 5350265, at *5 (N.D.

27   Cal. Oct. 29, 2012) (describing counsel’s “failure to show that [plaintiff] received notice” of

28   counsel’s motion under section 406(b) as a “deficiency” and denying the motion partially for that
                                                        1
        Case 2:17-cv-02582-KJN Document 34 Filed 10/09/20 Page 2 of 2

 1   reason).

 2              Counsel is again ORDERED to serve the motion for attorneys’ fees (ECF No. 31) and this

 3   order on plaintiff, within five days of its issuance, and to file an attestation to the same. Plaintiff

 4   shall have until November 12, 2020, to file a response if she so chooses. Counsel is reminded

 5   that failure to follow this court’s order may result in denial of its motion.

 6   Dated: October 8, 2020

 7

 8

 9

10
     2582.osc
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
